Plaintiff brought this action, under C. S., 1667, for her support and maintenance, alleging abandonment by her husband, the defendant.
Plaintiff testified that defendant had treated her with great cruelty, frequently abusing and beating her until finally plaintiff was compelled to leave her husband's home because of fear for her own safety and to seek refuge elsewhere, and that defendant had not provided for her a reasonable subsistence.
The defendant testified, denying the charges made by the plaintiff in her complaint and in her testimony. Defendant testified that his wife drank much, that he had never assaulted or cursed or abused her, that he did not tell her to leave, and that she left voluntarily for a different cause without fault of his.
During the trial, on cross-examination, the defendant was asked why he went to Newport News and attempted to obtain depositions derogatory to his wife's character. The defendant testified that he went over there and asked someone about her, and related what he had heard this man say. Defendant excepted to the action of the trial judge striking out the answer to the question. *Page 821 
The defendant excepted for that his Honor did not sufficiently instruct the jury as to what would constitute abandonment by the defendant; and there is a further exception that the Judge's charge in full did not comply with the requirements of C. S., 564.
Upon the exceptions in this case, we do not find sufficient reason to disturb the result of the trial, and the judgment is, therefore,
Affirmed.